Citation Nr: 0833015	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for hepatitis B and C.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

The veteran presented testimony at a VA Central Office 
hearing chaired by the undersigned Veterans Law Judge in July 
2003.  A transcript of the hearing is associated with the 
claims file.   

In February 2004, and again in October 2006, the Board 
remanded these issues for additional evidentiary development.  
This case has since been returned to the Board for further 
appellate action.


REMAND

Unfortunately, after having been remanded twice to accomplish 
certain evidentiary development, this case must now be 
remanded a third time, as the medical examination reports 
obtained in March 2008 still do not comply with the Board's 
instructions.  

In its October 2006 remand, the Board instructed that the 
veteran should be afforded an examination to determine the 
etiology of his psychiatric disability.  The examiner was 
asked to provide a diagnosis and nexus opinion.  The examiner 
was also asked to provide a rationale for all opinions 
expressed, and to address any other opinions of record that 
conflict with his opinion.  The Board specifically listed in 
the remand the opinions of private physicians R.W.F, M.D., 
dated April 23, 2002, and E.S.W., M.D., dated May 6, 2002.  
An examination was provided in March 2008.  The examiner 
provided a diagnosis and opinion, both of which conflict with 
the above cited evidence, and stated that the claims file was 
reviewed.  However, he did not mention any other opinion; he 
did not discuss why his diagnosis diverges from previously 
reported diagnoses; and he did not explain the basis for his 
opinion that there was no relationship to service.  

In its October 2006 remand, the Board also instructed that 
the veteran should be afforded an examination to determine 
the etiology of his hepatitis B and C, and hypertension.  The 
examiner was also asked to provide a rationale for all 
opinions expressed, and to address any other opinions of 
record that conflict with his opinion.  The Board 
specifically listed in the remand the opinions of private 
physicians R.W.F, M.D., dated April 23, 2002, and E.S.W., 
M.D., dated May 6, 2002.  Although the examiner provided a 
diagnosis and opinion, and stated that the claims file was 
reviewed, he did not mention any other opinion, and he did 
not explain the basis for his opinion, or why his opinion 
conflicts with the above cited opinions.  Moreover, the 
examiner diagnosed hepatitis B by history only, but did not 
address whether there were any current chronic residuals of 
this infection.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a 
supplemental opinion from the examiner who 
conducted the March 2008 mental disorders 
examination.  Further examination of the 
veteran is only necessary if the examiner 
determines that the following questions 
cannot otherwise be answered.  The claims 
folder must be made available to and 
reviewed by the examiner, and the examiner 
should note such review in the 
supplemental report.  Based on a review of 
the claim file, including any additional 
findings should re-examination be 
necessary, the examiner should address the 
divergent diagnoses and opinions of 
private physicians R.W.F, M.D., dated 
April 23, 2002, and E.S.W., M.D., dated 
May 6, 2002, as well as the November 2005 
and December 2002 VA examination reports 
and explain:
*	why the diagnosis of bipolar disorder 
is seen as more likely than the 
previous diagnoses of major 
depression and generalized anxiety 
disorder; and
*	why the examiner concluded that 
bipolar disorder is not related to 
service.  

2.  The veteran should be examined by a 
physician or physicians who has (have) not 
already examined the veteran, and who has 
(have) appropriate expertise to determine 
the etiology and manifestations of the 
veteran's claimed hepatitis B, hepatitis 
C, and hypertension.  The claims folder 
must be made available to and reviewed by 
the examiner(s), and the examiner(s) 
should note such review in the examination 
report.  

*	The examiner should state whether the 
evidence supports a diagnosis of 
hepatitis B or chronic residuals 
thereof.  
*	The examiner should state whether the 
evidence supports a diagnosis of 
hepatitis C or chronic residuals 
thereof.  
*	The examiner should state whether the 
evidence supports a diagnosis of 
hypertension.  
*	For each claimed condition that is 
supported by a current diagnosis of 
an active condition or chronic 
residuals, the examiner should 
provide an opinion as to whether such 
active condition or residual is at 
least as likely as not related to the 
veteran's military service.  In so 
doing, the examiner should explain 
the basis for his/her opinion, and 
address any conflicts between his/her 
opinion and the opinions of private 
physicians R.W.F, M.D., dated April 
23, 2002, and E.S.W., M.D., dated May 
6, 2002, as well as prior VA 
examination reports.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


